Order unanimously reversed, without costs, and petition dismissed. Memorandum: The subscribing witness to the independent nominating petition incorrectly listed the town of his residence as required by subdivision 1 of section 6-140 of the Election Law. We reverse on the authority of Matter of Higby v Mahoney (48 NY2d 15) and Matter of Vari v Hayduk (42 NY2d 980). (Appeal from order of Monroe Supreme Court—Election Law.) Present—Dillon, P. J., Hancock, Jr., Schnepp, Callahan and Doerr, JJ. (Decided Oct. 12, 1979.)